Citation Nr: 1102630	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis of the 
skin with complaints of joint pain, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for bilateral heel spurs 
with arthritis of the tarsal bone, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from October 1975 until November 
1993.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  The claims are now under the 
jurisdiction of the RO in Atlanta, Georgia.

In January 2005, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A hearing 
transcript (transcript) of that hearing has been associated with 
his claims folder.

In May 2005, the Board remanded these claims so that certain due 
process considerations could be addressed and so that additional 
evidence could be developed.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

In his January 2005 hearing before the undersigned, the Veteran 
contended that the medications that he took for his service-
connected hypertension had decreased his libido.  Thus, the Board 
noted in its May 2005 remand that it appeared that the Veteran 
was raising a claim of secondary service connection for sexual 
dysfunction, and, in so finding, referred the matter to the RO 
for appropriate action.  Unfortunately, review of the claims 
folders shows that this action has not been undertaken.  

Accordingly, the issue of entitlement to secondary service 
connection for sexual dysfunction has been has been raised 
by the record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).   Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected sarcoidosis of the skin with 
complaints of joint pain, characterized by variously described 
skin disorders (to include atopic dermatitis, cutaneous 
sarcoidosis, and urticaria) as well as arthralgia of the hands 
secondary to sarcoidosis, is not shown to involve more than 40 
percent of the entire body or its exposed surfaces or otherwise 
to require constant or near-constant systemic therapy such as the 
usage of corticosteroids or other immunosuppressive drugs during 
the past 12-month period; and the rating schedule does not 
provide a separate rating for pain.

2.  The Veteran's service-connected bilateral heel spurs with 
arthritis of the tarsal bone  is primarily manifested by 
complaints of pain, and findings of an antalgic gait, 
degenerative joint disease, and bilateral plantar and dorsal 
calcaneal spurs, there is no evidence of claw feet, more than 
moderately disabling flatfeet, malunion or nonunion of the tarsal 
or metatarsal bones, or of moderately severe foot injuries.  

3.  The Veteran's hypertension has not been manifested by a 
predominant diastolic blood pressure of 110 or more, or by a 
predominant systolic pressure of 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the service-connected sarcoidosis of the skin with 
complaints of joint pain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. Part 4, §§ 4.7, 
4.97, 4.118, including Diagnostic Codes 6846 and 7806 (2010).

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected bilateral heel spurs with 
arthritis of the tarsal bone have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276, 
and 5284 (2010).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the RO did provide the appellant with notice in 
April 2001, prior to the decision on the claims in March 2002.  
The notice was faulty however, as it failed to identify the 
issues on appeal and also did not discuss the types of evidence 
necessary to substantiate increased rating claims.  The notice 
instead dealt solely with service connection issues.  The Board 
therefore found in May 2005 that the notice was inadequate, and 
in the May 2005 remand ordered that a notice letter which 
satisfied all appropriate obligations, as well as any other 
applicable legal precedent, be provided to the Veteran.  This 
notice letter was mailed to the Veteran in May 2005.  

However, the May 2005 notice letter sent to the Veteran in 
response to the Board's May 2005 remand instructions did not 
fully meet the requirements with respect to its content.  The May 
2005 notice letter did, essentially, notify the Veteran that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his entitlement 
to increased compensation.  Specifically, he was informed in the 
May 2005 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing physical 
and clinical findings; results of laboratory tests or X-rays; the 
dates of examinations and tests; and, statements from other 
individuals who were able to describe from their knowledge and 
personal observations in what manner the disability had become 
worse.  The May 2005 letter also listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed how 
the disability symptoms affect him.

The May 2005 letter did not inform the Veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  However, the statement of the case 
(SOC) issued in August 2003 did supply the Veteran with all 
pertinent regulations instructing him what was necessary for him 
to obtain higher disability ratings for the three issues on 
appeal.  Therefore, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating, and 
a reasonable person would have known what was needed to 
substantiate his claims for higher ratings.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
He has not, however, been provided notice as to the assignment of 
effective dates for the disabilities on appeal.  However, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for increased 
ratings, and therefore, any questions as to the appropriate 
effective date to be assigned are moot.

The notice provided the Veteran also did not inform him that he 
should submit evidence demonstrating the effect that worsening of 
his disability had on his employment.  Where a veteran has not 
been afforded sufficient notice concerning increased rating-
claims, 38 U.S.C.A. § 5103(a) requires VA to notify the claimant 
that to substantiate such a claim the claimant should provide or 
ask VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  See 
Vazquez-Flores v. Shinseki, No. 05-0355 (U.S. Vet. App. October 
22, 2010).  However, while the failure to provide any notice how 
to substantiate a claim for increased benefits would be akin to 
the lack of notice on the key element of nexus addressed in 
Mayfield I (Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
providing inadequate or incomplete notice how to substantiate a 
claim for increased benefits-e.g., notice to provide evidence of 
its impact on employment-is not.  This is because complying with 
such notice (i.e., by providing evidence of worsening of the 
disability does not necessarily mean the increased rating claim 
will be denied, and the notice error does not, therefore, have a 
natural adverse effect on the claimant's ability to meaningfully 
participate in the processing of his claim or the essential 
fairness of the adjudication.  Accordingly, except when 
38 U.S.C.A. § 5103(a) notice is not provided at all, a shift of 
the appellant's burden to VA to show the appellant was prejudiced 
is unwarranted.  Therefore, the Board finds that under the facts 
of this case pertaining to notice, the veteran was not 
prejudiced.  Of note, the Veteran here has not claimed to have 
been prejudiced by any notice errors or omissions.  

In addition, the RO notified the Veteran about the information 
and evidence that VA will seek to provide.  In particular, the 
May 2005 letter indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the May 
2005 letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the May 2005 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not informed VA of any existing records 
which may be helpful in the adjudication of his claim, and VA is 
not on notice of any evidence needed to decide the claim which 
has not been obtained.  

The Veteran was afforded several VA examinations, to include in 
February 2002, September 2005, and June 2010 in connection with 
his claims for increased evaluations.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  While, as discussed 
below, in the case of some of these examinations, the examiner 
apparently did not have an opportunity to review the Veteran's 
claims folder, the respective examiners did comment that they 
reviewed his medical records.  The Board interprets these 
references to mean that the examiner in each case reviewed the 
Veteran's electronic VA medical records.  The Veteran has not 
claimed that any private medical records would have any bearing 
on his current claims, and so in reviewing the Veteran's 
electronic VA records, the examiners would have reviewed the most 
recent and relevant reports pertaining his increased rating 
claims.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern).  Therefore, 
the Board finds that the VA examinations obtained in this case 
are in fact adequate, as they are predicated on a review of 
pertinent evidence of record and on a physical examination, and 
they fully address the rating criteria that are relevant to 
rating the disabilities in this case.  

There is also no evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined in June 2010.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  As noted, he also provided testimony before VA in 
January 2005.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Applicable Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart, at 509.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Laws and Regulations/Factual Background/Analysis

Sarcoidosis of the Skin with Complaints of Joint Pains

The RO first granted service connection for sarcoidosis of the 
skin in a June 1998 rating decision.  The disorder was rated 30 
percent disabling pursuant to Diagnostic Code 6846 and Diagnostic 
Code 7806, effective since December 1, 1993.  The Veteran did not 
appeal this decision.  He later sought an increased rating in 
February 2001.

Diagnostic Code 7806, effective before August 30, 2002, provided 
that a 30 percent rating was for assignment for eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was to be assigned for eczema 
with ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptionally repugnant findings.  In 
this case, the RO seems to have rated the sarcoidosis of the skin 
by analogy to eczema.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  See 
also Butts v. Brown, 5 Vet. App. 532, 541 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on the 
facts of a particular case").  Diagnostic Code 6846 (38 C.F.R. 
§ 4.97) provides that sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids warrants a 30 percent disability 
rating and sarcoidosis with pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control 
warrants a 60 percent disability rating.  The Board finds 
noteworthy that in this case, as discussed below in greater 
detail, the sarcoidosis affecting the Veteran has been determined 
to be cutaneous in nature.  The Board here points out that 
"cutaneous" is defined as "[r]elating to the skin."  See 
Stedman's Medical Dictionary 424 (26th ed., 1995).  As such, the 
application of Diagnostic Code 6846, pertaining to pulmonary 
problems, is here not applicable.  See Butts.  

During the pendency of the Veteran's appeal, the rating schedule 
was revised with respect to rating skin disorders.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Those changes became effective on 
August 30, 2002.

Under the revised regulations, sarcoidosis of the skin is still 
rated by analogy to eczema.  A 30 percent rating is warranted for 
eczema when 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or; systemic therapy, such 
as corticosteroids or other immunosuppressive drugs were required 
for a total duration of six weeks or more, but not constantly, 
during the previous 12-month period.  A 60 percent rating is 
warranted when more than 40 percent of the entire body or more 
than 40 percent of the exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The revised VA regulations also permit a rating for eczema based 
on the resulting disfigurement of the head, face, or neck under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is 
warranted with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  
A 50 percent rating is warranted with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 
characteristics of disfigurement.

The eight characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches or more 
(13 or more centimeters) in length; (2) scar at least one-quarter 
inch (0.6 centimeters) wide at its widest point; (3) surface 
contour of the scar elevated or depressed on palpation; (4) scar 
adherent to the underlying tissue; (5) skin hypo or 
hyperpigmented in an area exceeding 6 square inches; (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, et cetera) 
in an area exceeding 6 square inches (39 square centimeters); 
(7) underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); (8) skin indurated and inflexible 
in an area exceeding 6 square inches (39 square centimeters). 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Unretouched 
color photographs are to be taken into consideration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Note (3).

The Board further notes that while the claim was pending on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were again revised effective October 23, 2008.  
See 73 Fed. Reg. 54, 710 (Sept. 23, 2008).  However, as set forth 
in the Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  See 73 Fed. Reg. 54, 710 
(Sept. 23, 2008).  Because the Veteran's increased rating claim 
was received in February 2001, prior to October 23, 2008, the 
revised criteria are not for application in this case.

An October 2003 VA telemedicine dermatology consult note shows 
that observation of the Veteran showed multiple hyperpigmented 
plaques on the arms, dorsum of hands, dorsum of feet, and several 
slightly scaling patches on the neck.  Atopic dermatitis with 
"LSC" (lichen simplex chronicus) versus sarcoidosis was 
diagnosed.  

An August 2004 VA ambulatory/outpatient care note notes that the 
Veteran was provided intralesional injections of lesions in his 
arms, hands, and feet.  The tentative diagnosis was reported to 
be sarcoid.  

At his January 2005 hearing the Veteran testified that he 
received numerous steroid injections for treatment of the 
disorder.  He added that he suffered from swelling of the feet 
and hands, and also had severe itching.  See page five of 
transcript.  The Veteran also testified that he had a problem 
with breathing due to his sarcoidosis, causing him to use an 
inhaler.  Id.

A July 2005 VA specialty care - telemedicine dermatology notes 
includes a diagnosis of LSC versus sarcoid versus "GA" 
(granuloma annulare).  Examination showed hyperpigmented patches 
and papules with scaling on the legs, ankles, hands, and arms.  

The report of a September 2005 VA sarcoidosis examination shows 
that the Veteran claimed that his skin problems were worsening, 
but that while his hands were affected, no other joints were.  He 
essentially claimed that his major problem associated with his 
sarcoidosis was with his skin and not his joints.  The sarcoid 
was noted to be cutaneous in nature.  "Cutaneous" is defined as 
"[r]elating to the skin."  See Stedman's Medical Dictionary 424 
(26th ed., 1995).  The Veteran was noted to have been treated 
with intra-lesional injections, as well as with topical steroids.  

Examination showed that there was no skin breakdown and no 
ulcerations.  His hands were very tight, though with normal 
motion.  The examiner commented that the percentage of the total 
body area affected was approximately 15.5 percent.  The 
percentage of exposed areas was noted to be approximately 40 
percent.  No significant scars were reported, nor was either acne 
or chloracne.  The diagnosis was cutaneous sarcoid without 
evidence of any significant joint involvement other than the skin 
changes of the bilateral hands.  

A July 2006 VA ambulatory/outpatient care note notes that the 
Veteran had a history of sarcoidosis.  The Veteran had no 
complaints in the course of his routine visit.  The diagnosis was 
stable sarcoidosis.  

A May 2008 VA primary care physician note shows the Veteran was 
seen for skin problems.  A history of sarcoidosis was noted.  The 
diagnoses included urticaria with dermatographics of uncertain 
etiology.  He was referred to a VA allergy specialist.  

A VA allergy physician note dated later in May 2008 shows that 
the Veteran had a history of sarcoidosis and lichen simplex and 
had been sent by his primary care physician for evaluation of 
welts.  He described welts all over his body, which caused 
itching.  He also complained of shortness of breath and of 
coughing and wheezing at night.  The diagnoses included 
urticaria, rhinitis, and questionable sarcoid versus asthma (the 
examiner noted that will likely see a restrictive response).  

The report of a June 2010 VA joints examination shows that while 
the Veteran's claims folder was not requested the examiner 
reported reviewing the Veteran's medical records.  The Board 
parenthetically notes that no private medical records are on file 
pertaining to any of the Veteran's instant claims.  The purpose 
of the examination was noted to examine the Veteran's sarcoidosis 
of the skin with joint pains.  The Veteran described various 
joint symptoms, including hand stiffness, weakness, 
incoordination, and occasional swelling.  

Examination showed that no weight bearing joints were affected.  
The bilateral hands showed no increased heat, redness, or edema.  
Neither tenderness nor ankylosis was shown.  X-ray examination of 
the hands showed no gross abnormality.  The diagnosis was 
arthralgia of the hands secondary to sarcoidosis.  

A June 2010 miscellaneous respiratory disease examination was 
also conducted.  Again, the examiner did not have an opportunity 
to review the claims file but did review the medical records.  
The Veteran complained of a dry cough, and denied shortness of 
breath or chest pain.  The Veteran essentially denied a history 
of pulmonary involvement.  Examination showed no evidence of 
congestive heart failure, pulmonary hypertension, or abnormal 
breath sounds.  Chronic lung changes was reported on chest X-ray.  
Borderline heart was diagnosed.  The Board here again points out 
that while the Veteran was afforded a VA respiratory examination 
in June 2010, as noted above, his service-connected sarcoidosis 
is essentially cutaneous, i.e., affecting the skin.  Also, while 
he claimed during his January 2005 hearing to use an inhaler, he 
denied a history of pulmonary involvement at his June 2010 VA 
examination.  

The Veteran was also afforded a VA skin examination in June 2010.  
Like other examinations conducted in June 2010, the Veteran's 
claims folder was not requested but the examiner did review the 
Veteran's VA medical records.  The Veteran informed the examiner 
that he had previously been diagnosed with cutaneous sarcoidosis.  
He complained of constant itching.  Benadryl was noted to be used 
to treat the cutaneous sarcoidosis.  The Veteran did not use 
either a corticosteroid or an immunosuppressive.  On examination, 
the examiner reported that greater than five but less than 20 
percent of exposed areas was affected.  The percent of body area 
affected reportedly was between 20 to 40 percent.  Scattered, 
raised, hypopigmented, non-tender papules were observed over the 
anterior and posterior chest, bilateral forearms and hands, and 
the bilateral ankles and dorsum of both feet.  No open lesions 
were observed.  A single flat non-tender lesion was on the 
Veteran's scalp.  Cutaneous sarcoidosis was diagnosed.

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an evaluation in excess of 
30 percent for the Veteran's service-connected sarcoidosis of the 
skin with complaints of joint pain is not warranted.  

The service-connected skin disability, variously diagnosed as 
atopic dermatitis, cutaneous sarcoidosis, and urticaria, from at 
no time since August 30, 2002 (the effective date of the 
applicable above-discussed regulatory change) has been shown to 
involve more than 40 percent of the entire body or its exposed 
surfaces or otherwise to require constant or near-constant 
systemic therapy such as the usage of corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  This 
was specifically pointed out by VA examiners in both September 
2005 and June 2010.  Clearly, even considering the Veteran's 
assertions, a disability picture reflective of a skin disorder 
affecting more than 40 percent of the entire body or exposed 
surfaces, necessary for the assignment of a rating in excess of 
30 percent, is not shown by the evidence in this case.

Further, for this same period, the service-connected skin 
disorder is not shown to require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Also, 
the Board finds that Diagnostic Codes 7801-7805 are not 
applicable in this case because the evidence does not show that 
the Veteran suffers from any significant scarring.

The Board also points out that while a rating in excess of 30 
percent for the period from February 27, 2001 (the date of the 
Veteran's increased rating claim) to August 29, 2002 (the day 
before the regulatory revision) could be awarded upon a finding 
of sign symptomatology reflective of eczema with ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnant findings, such medical 
findings are not shown by the record.  

Finally, while in the course of his June 2010 VA joints 
examination the Veteran described various joint symptoms, to 
include hand stiffness, weakness, incoordination, and occasional 
swelling, and while a diagnosis of arthralgia of the hands 
secondary to sarcoidosis was provided, an increased rating for 
these orthopedic-related complaints is not shown to be warranted.  
This is because examination at that time showed that no weight 
bearing joints were affected; the bilateral hands showed no 
increased heat, redness, or edema; neither tenderness nor 
ankylosis was shown; and X-ray examination of the hands showed no 
gross abnormality.  

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability evaluation for the service-
connected sarcoidosis of the skin with complaints of joint pain 
the doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002). See also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990

Bilateral Heel Spurs with Arthritis

The Veteran was initially awarded service connection for left 
foot heel spurs and right foot heel spurs by the RO in June 1994.  
The RO at that time assigned noncompensable evaluations for each, 
pursuant to Diagnostic Code 5284, effective from December 1, 
1993.  The Veteran did not appeal this decision.  In September 
1995 the RO increased the rating assigned for the Veteran's 
service-connected disorders of the feet to 10 percent.  In so 
doing, the disorder was recharacterized as bilateral heel spurs 
with bursitis.  Diagnostic Codes 5019-5276 were utilized.  
38 C.F.R. § 4.71a.  The Veteran sought an increased rating in 
February 2001.  The 10 percent rating was continued in a March 
2002 RO rating decision, and the disorder was again 
recharacterized, this time as bilateral heel spurs with arthritis 
of the tarsal bones.  

Under Diagnostic Code 5019, bursitis is evaluated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5276 provides 
ratings for acquired flatfoot.  Moderate flatfoot with weight-
bearing line over or medial to the great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  Severe 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, is 
rated 20 percent disabling for unilateral disability, and is 
rated 30 percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, that is not improved 
by orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling for 
bilateral disability.  See also 38 C.F.R. § 4.71a.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, heel 
spurs are not listed among the foot disabilities included among 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  It 
appears that the RO has sought to rate this disability by 
analogy, under a diagnostic code for a closely related disability 
that affects the same anatomical functions and has closely 
analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  In this 
case, the RO has determined that the diagnostic code most 
analogous to the Veteran's bilateral heel spurs with arthritis is 
Diagnostic Code 5276, which pertains to acquired flatfoot.  

Also for consideration in the rating of the Veteran's service-
connected foot disability is Diagnostic Code 5284, which deals 
with other foot injuries.  Under this diagnostic code, moderate 
residuals of other foot injuries warrant a 10 percent rating.  A 
20 percent rating requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  

In evaluating a service-connected disability, functional loss due 
to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater limitation of 
motion due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved (diagnostic code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the rating 
should be conducted as follows:  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent rating should be assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, a 10 percent rating is for application.  Under Note (1) 
the 20 percent and 10 percent ratings based on X-ray findings are 
not be combined with ratings based on limitation of motion.  
Under Note (2) the 20 percent and 10 percent ratings based on X-
ray findings will not be utilized in rating conditions listed 
under diagnostic code 5013 to 5024, inclusive.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).

The report of a February 2002 VA feet examination showed that the 
Veteran complained of heel pain bilaterally after standing for 
six to eight hours.  He denied any fatigability but did complain 
of lack of endurance to standing.  He added that he had heel pain 
flare-ups about two times a week.  He wore corrective shoes.  
Right foot examination showed stability with valgus and vargus 
motion.  Flexion outwards was to 15 degrees, as was internal 
movement.  The left foot was also stable to valgus and vargus 
motion.  Range of motion was the same as with the left foot.  The 
Veteran could walk on the balls of his feet without complaints.  
He could walk on his heels, albeit with pain.   X-ray examination 
showed mild degenerative changes of the bilateral tarsal bones.  
The diagnosis was bilateral ankle pain secondary to degenerative 
arthritis of the tarsal bones.  

The Veteran testified in January 2005 that had swelling of the 
feet.  He added that he had problems standing and walking for 
long periods of time, including while working.  See pages seven 
and eight of transcript.  The Veteran informed the undersigned 
that he wore special shoes issued by VA.  See pages eight and 
nine of transcript.  

The report of a September 2005 VA feet examination reveals that 
the Veteran reported pain in the bilateral medial rear foot area 
region and in the area of the bilateral Achilles tendon.  He 
added that he sometimes needed to crawl while at home due to his 
feet pain.  He informed the examiner that he was on his feet 
eight hours a day at work, and that he was provided a cushioned 
mat to stand on.  He mentioned he wore arch supports and 
corrective shoes.  

Examination showed pain on the end of range of motion of 
dorsiflexion to the bilateral posterior ankles and posterior 
calcaneus and posterolateral heel regions.  There was also pain 
on palpation along the perineal tendon and the posterior tibial 
tendon region about the rear foot and palpation to the plantar 
medial or plantar central heel.  Range of motion findings showed 
ankle dorsiflexion up to eight degrees from the neutral position 
on the left ankle and up to six degrees on the right ankle.  No 
pain was elicited on range of motion testing.  The Veteran did 
have a positive forefoot varus deformity bilaterally.  There was 
no apparent lateral ankle instability on either side.  The 
Veteran showed mild steppage and antalgic gaits.  Pain was noted 
on rising on his toes and heels.  The Veteran was also shown to 
have a mild hammertoes with a flat foot deformity.  The  
diagnosis was chronic recalcitrant pain in the rear foot and the 
posterior calcaneal and distal Achilles tendon region that was 
symptomatic with moderate activity and with activities of daily 
living.  

The report of a VA feet examination dated in June 2010 shows that 
the examiner reported that while she had not reviewed the 
Veteran's claims file she had reviewed the medical records.  The 
Veteran complained of heel pain, increased with weight bearing.  
He noted that treatment had partially alleviated his symptoms.  
Left foot symptoms, as reported by the Veteran, were noted to 
include heat, redness, weakness, pain, swelling, stiffness, 
fatigability, and lack of endurance.  Right foot symptoms, also 
reported by the Veteran, included heat, redness, weakness, pain, 
swelling, stiffness, fatigability, and lack of endurance.  The 
Veteran noted that he had flare ups on at least a weekly basis, 
that he was able to stand for one hour, and that he was able to 
walk a quarter of a mile but less than one mile.  

Examination of the left foot showed no evidence of swelling, 
instability, or weakness.  There was findings of tenderness and 
abnormal weight bearing.  Heel tenderness was reported.  An 
unusual shoe wear pattern was demonstrated.  Hammertoes was not 
shown, nor was hallus valgus or rigidus.  The skin was abnormal, 
with a history of sarcoidosis being mentioned.  Claw foot was not 
shown.  No malunion or nonunion of either the tarsal or 
metatarsal bones was shown.  No flatfoot was shown, nor was any 
other foot deformity.  Right foot examination showed no evidence 
of swelling, instability, or weakness.  There was findings of 
painful motion, tenderness and abnormal weight bearing.  Heel 
tenderness was demonstrated.  An unusual shoe wear pattern was 
demonstrated.  Hammertoes was not shown, nor was hallus valgus or 
rigidus.  The skin was abnormal, with a history of sarcoidosis 
being mentioned.  Claw foot was not shown.  No malunion or 
nonunion of either the tarsal or metatarsal bones was shown.  No 
flatfoot was shown, nor was any other foot deformity.  Other 
significant bilateral feet findings included blackish spots and 
lesions.  Gait was normal.  The  diagnoses included mild 
degenerative joint disease, and plantar and dorsal calcaneal 
spurs.  Significant occupation effects were reported by the 
examiner to include decreased mobility, weakness or fatigue, and 
pain.  The Veteran was noted to be working on a full-time basis, 
and noted not to have missed any time from work due to his feet 
problems.  

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an evaluation in excess of 
10 percent for the Veteran's service-connected bilateral foot 
disability is not warranted.  Significantly, Diagnostic Codes 
5277 (bilateral weak foot), 5279 (anterior metatarsalgia 
(Morton's disease), unilateral or bilateral), and 5280 
(unilateral hallux valgus), even if diagnosed, do not offer 
evaluations higher than the current 10 percent, and the Veteran 
has not manifested separate and distinct symptoms under these 
codes which would warrant an additional 10 percent rating.

A higher evaluation is also not warranted under Diagnostic Code 
5278, as there is no evidence of claw feet in the medical 
evidence, to include the September 2005 and June 2010 VA 
examination reports.

There is also no evidence of malunion or nonunion of tarsal or 
metatarsal bones in either foot, therefore a higher evaluation is 
not warranted under Diagnostic Code 5283.

Of particular note, while the Veteran's service-connected 
bilateral heel spur with arthritis of the tarsal bone was rated 
by the RO under Diagnostic Code 5276 (acquired flatfoot), 
apparently by analogy (as the Veteran has not been diagnosed as 
having flat feet), and while the medical record includes 
conflicting evidence concerning the presence of flatfeet 
(diagnosed in September 2005, but not in June 2010), in either 
event, the medical evidence nonetheless does not show findings 
necessary for the assignment of a rating in excess of 10 percent; 
namely, a severe unilateral flatfoot disorder manifested by 
objective evidence of marked deformity (such as pronation and/or 
abduction), pain on manipulation and accentuated use, an 
indication of swelling on use, or characteristic callosities.  

Further, the evidence of record does not show, in the opinion of 
the Board, bilateral foot pathology or symptomatology, reflective 
of bilateral moderately severe foot injuries.  As noted above, 
the September 2005 VA examiner, while commenting on the presence 
of a mild hammertoes and flatfoot deformity, diagnosed chronic 
recalcitrant pain that was symptomatic with moderate activity and 
with activities of daily living.  Further, the June 2010 VA  
examiner, after examining the Veteran, commented that no 
bilateral flatfoot disorder was shown, nor, of significant note, 
any other foot deformity.  

The Board has considered the principles of DeLuca which 
contemplate whether factors including functional impairment and 
pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would 
warrant a higher rating.  See also Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997) (although the Board is required to consider 
the effect of the Veteran's pain when making a rating 
determination, the rating schedule does not provide a separate 
rating for pain).  While there is evidence of bilateral foot 
pain, arthritis of the tarsal bones, and while the Veteran is 
shown to wear arch supports and corrective shoes, there was no 
evidence of additional functional loss, fatigue, or 
incoordination associated with his service-connected bilateral 
heel spurs with arthritis.  As such, the Board finds that the 10 
percent disability evaluation currently assigned adequately 
compensates him for any foot pain and functional loss that he may 
experience, even with consideration of the effect that the 
bilateral foot disability has on his daily activities.  A 
separate evaluation for pain is not for assignment.  Id.

The Board has considered whether any other relevant diagnostic 
code would allow for a higher disability rating at any time 
during the pendency of the Veteran's claim.  However, the 
evidence of record does not demonstrate that the Veteran has 
exhibited any symptoms that would warrant the application of any 
other diagnostic code throughout the pendency of the claim.  
While the Board recognizes that the Veteran suffers considerable 
pain from his disability, the record does not support a higher 
evaluation at any point during the Veteran's claim.

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability evaluation in excess of 10 
percent for the service-connected bilateral heel spurs with 
arthritis of the tarsal bones, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert.  

Hypertension

The RO granted service connection for hypertension in a June 1994 
rating decision.  The disorder was evaluated as being 10 percent 
disabling, under Diagnostic Code 7101, effective from December 1, 
1993.  See 38 C.F.R. § 4.104.  The Veteran did not appeal the 
decision.  He sought an increased rating in February 2001.  Under 
Diagnostic Code 7101, a 10 percent evaluation is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  38 C.F.R. § 4.104.

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  Id. at Note (1).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  Diagnostic Code 7101, 38 C.F.R. § 4.104.  

A January 2001 VA ambulatory/outpatient care note shows the 
Veteran was seen for complaints of elevated blood pressure.  He 
noted that he had measured his blood pressure the previous week 
at 160/96 and 180/96.  Blood pressure readings taken in the 
course of the examination were reported to be 155/92 and 154/102.  
Hypertension, unsatisfactory control, was diagnosed.  

A July 2004 VA ambulatory/outpatient care note includes blood 
pressure readings of 144/88 and 138/84.  

A February 2004 VA ambulatory/outpatient care note notes that 
blood pressure testing accomplished that day showed a reading of 
166/93.  

The report of a September 2005 VA hypertension examination shows 
that the Veteran's claims folder was reviewed by the examiner.  
The Veteran provided a history of hypertension but conceded that 
it had no ill effects on his employment.  Multiple blood test 
readings accomplished on the day of examination showed readings 
of 141/96 (right arm sitting), 142/94 (right arm standing), and 
141/91 (left arm sitting).  Hypertension was diagnosed.  

A blood reading of 142/100 is included in a May 2008 VA primary 
care physician note.  

The report of a VA hypertension examination dated in June 2010 
shows that the examiner reported that while she had not reviewed 
the Veteran's claims file she had reviewed the medical records.  
The Veteran was reported to take three different medications for 
his hypertension.  Examination included a blood pressure readings 
of 130/86, 142/98, and 126/92.  There was no evidence of abnormal 
breathing sounds.  Hypertension, uncontrolled, was diagnosed.

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an increased rating, in 
excess of 10 percent, for the service-connected hypertension is 
not warranted in this case.  In this regard, in order to receive 
a rating higher than 10 percent for the Veteran's service-
connected hypertension the evidence must show hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200.

In this case, review of multiple blood pressure readings, 
reported above, fail to show that at even one time the Veteran's 
blood pressure had been measured as being greater than 110 
diastolic or greater than 200 systolic.  Hence, the criteria for 
a rating in excess of 10 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 is simply not warranted.  The competent 
medical evidence of record, set out above, clearly does not 
support a higher rating.

In reaching this decision the Board acknowledges that the 
appellant is on medication for his hypertension, and that his 
rating would likely be higher if he were not using medication.  
The rating criteria, however, contemplate that the ratings are 
based on the disability that remains after treatment.  38 C.F.R. 
Part 4.

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with the medical evidence as required by the rating 
criteria.  In this case, the competent medical evidence discussed 
above is of greater probative value because the rating criteria 
contemplates specific medical findings, i.e., blood pressure 
reading results.  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for a rating 
in excess of 10 percent for the service-connected hypertension.  
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert.

Extraschedular Consideration

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA rating schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning all three 
disabilities now on appeal, the evidence in this case does not 
show such an exceptional disability picture that the available 
respective schedular evaluations are inadequate.  The Board 
further observes that, even if any of the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly is not), there is no evidence in the medical records 
of an exceptional or unusual clinical picture.  The record does 
not show that the Veteran has required frequent hospitalization 
for either his sarcoidosis, bilateral heel spurs, or hypertension 
disabilities (in fact, none have been reported) or that any of 
the disabilities markedly affects his ability to work.  While in 
February 2002 the Veteran complained of foot pain after standing 
for six or eight hours, and while in September 2005 he informed a 
VA examiner that he was provided a foot pad to help alleviate the 
pain, the Veteran is shown to continue to work on a full-time 
basis.  He also indicated at a June 2010 VA examination that he 
had not missed any time from work due to foot-related problems.  
No mention of employment-related affects of either his 
sarcoidosis or hypertension are of record.  

Therefore, the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to any of the three 
service-connected disabilities here addressed alone, or frequent 
periods of hospitalization.  For these reasons, the Board finds 
that referral of the Veteran's case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

A rating in excess of 30 percent for sarcoidosis of the skin with 
complaints of joint pain is denied.  

A rating in excess of 10 percent for bilateral heel spurs with 
arthritis of the tarsal bones is denied.  

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


